DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 Response to Amendment
The amendment filed on 11/15/2021 has been entered. Claims 8-27 are pending in the Application.
Claim Objections
Claims 16 and 21 objected to because of the following informalities: 
“the second mount” in claim 16, lines 18 and 22, claim 21 lines 21 and 28, should be “the mount”, as only “a mount is previously recited in each claim.  
In line 19 of claim 16, and line 22 of claim 21, “at least one magnet;” should be “at least one magnet,”, due to the following items (extension, flexible strap) still being part of the list of what comprises the mount
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16-22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grider et al., US 2018/0274768 A1 in view of Ganahl, US 10344924 B1, further in view of Cramer, US 2018/0058671 A1, and further in view of Miller, et al., US 2018/0102655 A1.

	Regarding claim 16, Grider discloses “a first lighting device that includes: a housing including a front wall (160, Fig. 3B), a back wall (350, Fig. 3B), and a plurality of side walls between the front wall and the back wall (110 and 310, Fig. 3A and 3B) ; at least one light-emitting diode (LED) (330, Fig. 3B) facing towards the front wall (seen in Fig. 3B); a rechargeable battery (390, Fig. 3B; ¶ [0050]) in electronic communication with the LED; - 28 -Attorney Docket No. 00074-0019-02000 at least one magnet (170, Fig. 3B) coupled to or proximate the back wall (seen in Fig. 3B and 3D)”.
	However, Grider does not disclose “A set of lighting devices” and a first lighting device with  “at least one solar panel coupled to a side wall of the plurality of side walls of the housing; the solar panel being in electronic communication with the light source and the rechargeable battery; “ and “a second lighting device that includes: a housing including a front wall, a back wall, and a plurality of side walls between the front wall and the back wall; at least one LED facing towards the front wall; a rechargeable battery in electronic communication with the light source; and at least one magnet coupled to or proximate the back wall;
	A mount releasably attachable to the back wall of the second lighting device; wherein the second mount includes: at least one magnet; an extension, and a flexible strap detachably coupled to the extension for securing the second mount to a support; 
 wherein the magnet of the second lighting device is complementary to the magnet of the first lighting device and the magnet of the mount, such that the second lighting device is releasably attachable to first lighting and the mount device by magnetic attraction“ and “the first lighting device is configured to transfer power from the rechargeable battery of the first lighting device to 
Ganahl discloses a lighting device with a housing (seen in Fig. 14), and solar cell battery charging modules (1430 and 1420, Fig. 14) located on a side wall of the housing (seen in Fig. 14, the solar cells are on the side wall, compared to the light 130 which is on the front (seen in Fig. 10)). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include solar cell battery charging modules, such as taught by Ganahl, to the lighting device as taught by Grider. One of ordinary skill in the art would have been motivated to include the solar cell, for providing an additional charging method using sunlight while away from other charging locations (col. 9, ln. 47-51).
	Grider discloses that the lighting device has magnets (170, Fig. 3A-C) on the back wall (seen in Fig. 3A-C) that are complementary to another set of magnets of another device so that the lighting device and the other device are releaseably attachable (Grider, ¶ [0006, 0050]; Fig. 9CD). However, Grider does not disclose that the other device can be a second lighting device.
	Cramer discloses a set of lighting devices (primary light 102, Fig. 1 and secondary light 108, Fig. 1; also seen in Fig. 5))  that are magnetically and releasably coupled together by magnets (¶ [0019]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional lighting device, such as taught by Cramer, be the other device as taught by Grider. One of ordinary skill in the art would have been motivated to have two lighting devices, to be able to serve different lighting purposes, such as to indicate an emergency and remedy a vehicle breakdown (Cramer, ¶ [0001]). Additionally, it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Grider does disclose electrical contacts (230, Fig. 2) located on the back near the magnet (seen in Fig. 2) that allow for an electrical connection for power coupling when the two units are connected (¶ [0047] “Contacts 230 may be provided on attachment face 130 and may provide electrical connection points for power coupling”, ¶ [0082] “Contacts 210 may be utilized to request that power be supplied to accessories. Power may be supplied to accessories via circuitry 1150”, “the power supply or electrical current may flow from a first component to a second component or vice versa.”) and that the battery of an accessory can be used to charge the first lighting device (¶ [0082] “Battery 510 may re-charge a pod casing”; ¶ [0007]) but does not explicitly disclose that power from the rechargeable battery of the first lighting unit is transferred to the second lighting device.
Miller discloses a portable power charger with a light (102, Fig. 1), that is configured to transfer power from the rechargeable battery to the attached device (¶ [0010, 0013]), wherein the attached device is a portable electronic device with a battery (¶ [0003]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to configure the first lighting unit, as taught by Grider, to be configured to transfer power from the rechargeable battery, such as taught by Miller. One of ordinary skill in the art would have been motivated to use the rechargeable battery of the first lighting unit as a power source, for charging a portable device when an external power source is unavailable (Miller ¶ [0003]).
Grider discloses a mount (400B, Fig. 4B, used with attachment 140), at least one magnet (¶ [0054, 0076], similar mount of Fig. 4A shows second set of magnets 174) ; an extension (420, Fig. 4B), and a flexible strap detachably coupled to the extension for securing the second mount to a support (strap portion of Fig. 4B, shown bending around a handle bar (¶ 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mount, such as taught by Grider, to the set of lighting devices, as taught by Grider in view of Ganahl and Cramer and Miller. One of ordinary skill in the art would have been motivated to include a mount to the set of lighting devices, for allowing the user the ability to mount one of the lighting devices to a handle bar (Grider, ¶ [0057]).



	Regarding claim 17, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, except “the mount has a width greater than a width of the second lighting device.”
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to change the size of the mount to be greater than the width of the second lighting device, since it has been held that mere changes in size involves only routine skill in the art. (See MPEP 2144.04 (IV), In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ
777 (Fed. Cir. 1984)). One of ordinary skill in the art would have been motivated to change the size of the mount in order to allow the strap to fit over a larger bar or structure.
	Regarding claim 18, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the housing of each of the first lighting device and the second lighting device is rectangular in shape (seen in Grider, Fig. 3A-C; Ganahl ¶ [0020]).”  
	However, Grider in view of Ganahl and Cramer and Miller does not disclose “the first lighting device having a length greater than a length of the second lighting device”.

Regarding claim 19, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the at least one LED of the first lighting device and the at least one LED of the second lighting device generate different colors of light (Ganahl, ¶ [0024-0025] one light can be a spot/flood light, and the other can be a red emergency light, and other colors are available; Grider ¶ [0049] LEDS can be tri-color red green and blue, ¶ [0048] the colors can be controlled; Ganahl also discloses separate power buttons seen in Fig. 3 and 4).”
Regarding claim 20, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 16, as cited above, and further discloses “the first lighting device further comprises a microprocessor that controls a plurality of operating modes of the first lighting device (Grider, ¶ [0048] mode controls; Ganahl, ¶ [0024-0025] electronics assembly that allow for a programmable actuation of the power button to switch between a spot light, flood light, and/or strobe light), the plurality of operating modes including changing an intensity of light emitted by the at least one LED of the first lighting device (Grider, ¶ [0048] “controlling brightness”).”

	Regarding claim 21, Grider discloses “a first lighting device that includes: a first housing housing having a length, a width, and a height; a first light source positioned proximate to a first 
	However, Grider does not disclose “A set of lighting devices” and a first lighting device with  “a solar panel in electronic communication with the first light source and the first rechargeable battery; “ and “a second lighting device that includes: a second housing having a width equal to the width of the first housing, a height equal to the first housing, and a length less than the length of the first housing; a second light source positioned proximate to a first wall of the second housing; a second rechargeable battery in electronic communication with the second light source; a second magnet positioned proximate to a second wall of the second housing that is opposite of the first wall; 
	And a mount releasably attachable to the back wall of the second lighting device; wherein the second mount includes: at least one magnet; an extension, and a flexible strap detachably coupled to the extension for securing the second mount to a support;
wherein the first magnet and the second magnet are complementary to each other and configured to releasably attach the first housing to the second housing; the second magnet also being complementary to the at least one magnet of the second mount, such that the second lighting device is releasably attachable to each of the first lighting device and the mount by magnetic attraction; and wherein the first lighting device is configured to transfer power from the first rechargeable battery to the second rechargeable battery of the second lighting device when the first lighting device is attached to the second lighting device.”
Ganahl discloses a lighting device with a housing (seen in Fig. 14), and solar cell battery charging modules (1430 and 1420, Fig. 14) located on a side wall of the housing (seen in Fig. 14, the solar cells are on the side wall, compared to the light 130 which is on the front (seen in Fig. 10)). 

	Grider discloses that the lighting device has magnets (170, Fig. 3A-C) on the back wall (seen in Fig. 3A-C) that are complementary to another set of magnets of another device so that the lighting device and the other device are releaseably attachable (Grider, ¶ [0006, 0050]; Fig. 9CD). However, Grider does not disclose that the other device can be a second lighting device.
	Cramer discloses a set of lighting devices (primary light 102, Fig. 1 and secondary light 108, Fig. 1; also seen in Fig. 5))  that are magnetically and releasably coupled together by magnets (¶ [0019]).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have an additional lighting device, such as taught by Cramer, be the other device as taught by Grider. One of ordinary skill in the art would have been motivated to have two lighting devices, to be able to serve different lighting purposes, such as to indicate an emergency and remedy a vehicle breakdown (Cramer, ¶ [0001]). Additionally, it has been held that held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, Grider in view of Ganahl and Cramer does not disclose “the first lighting device is configured to transfer power from the rechargeable battery of the first lighting device to the rechargeable battery of the second lighting device when the first lighting device is attached to the second lighting device.”
Grider does disclose electrical contacts (230, Fig. 2) located on the back near the magnet (seen in Fig. 2) that allow for an electrical connection for power coupling when the two to accessories. Power may be supplied to accessories via circuitry 1150”, “the power supply or electrical current may flow from a first component to a second component or vice versa.”) and that the battery of an accessory can be used to charge the first lighting device (¶ [0082] “Battery 510 may re-charge a pod casing”; ¶ [0007]) but does not explicitly disclose that power from the rechargeable battery of the first lighting unit is transferred to the second lighting device.
Miller discloses a portable power charger with a light (102, Fig. 1), that is configured to transfer power from the rechargeable battery to the attached device (¶ [0010, 0013]), wherein the attached device is a portable electronic device with a battery (¶ [0003]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to configure the first lighting unit, as taught by Grider, to be configured to transfer power from the rechargeable battery, such as taught by Miller. One of ordinary skill in the art would have been motivated to use the rechargeable battery of the first lighting unit as a power source, for charging a portable device when an external power source is unavailable (Miller ¶ [0003]).
Grider discloses a mount (400B, Fig. 4B, used with attachment 140), at least one magnet (¶ [0054, 0076], similar mount of Fig. 4A shows second set of magnets 174) ; an extension (420, Fig. 4B), and a flexible strap detachably coupled to the extension for securing the second mount to a support (strap portion of Fig. 4B, shown bending around a handle bar (¶ [0058]). Such a mount is attachable to the second lighting device, as it is configured to attach to the first lighting device via magnets (¶ [0057]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a mount, such as taught by Grider, to the set of lighting devices, as taught by Grider in view of Ganahl and Cramer and Miller. One of ordinary skill in the art would have been 
However, Grider in view of Ganahl and Cramer and Miller does not disclose the second housing having “a length less than the length of the first housing”.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to change the size of the lighting device length, since it has been held that mere changes in size involves only routine skill in the art. (See MPEP 2144.04 (IV), In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). One of ordinary skill in the art would have been motivated to change the size of the lighting device to meet the specific lighting needs of a given application such as the desired volume of the device. Please note that in the instant application, on pages 23, the applicant has not disclosed any criticality for the claimed limitations.


	Regarding claim 22, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, except “the first housing includes an indicator that is configured to indicate a percentage of charge of the first rechargeable battery.”
	Miller discloses that the device housing can include an LED power indicator (108, Fig. 1, ¶ [0043]) means to provide the user with information about the amount of charge in the internal battery unit of the charger (¶ [0021]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an LED power indicator, such as taught by Miller, to the housing as taught by Grider. One of ordinary skill in the art would have been motivated to include an LED indicator, to provide a user with an easy to interpret means of identifying how much power is remaining in the battery (Miller ¶ [0021]), allowing them to easily determine whether the battery needs recharging or not.
Regarding claim 27, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, and further discloses “the at least one LED of the first lighting device and the at least one LED of the second lighting device generate different colors of light (Ganahl, ¶ [0024-0025] one light can be a spot/flood light, and the other can be a red emergency light, and other colors are available; Grider ¶ [0049] LEDS can be tri-color red green and blue, ¶ [0048] the colors can be controlled; Ganahl also discloses separate power buttons seen in Fig. 3 and 4).”





Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Ganahl and Cramer and Miller and further in view of Ford, US 2007/0247858 A1.

Regarding claim 23, Grider in view of Ganahl and Cramer and Miller discloses the invention of claim 21, as cited above, except “the first lighting device includes a first mount having a first portion and a second portion that is separated from the first portion; wherein each of the first portion and the second portion includes a projection extending outwardly from the first housing to thereby form a handle for grasping the first lighting device.
Ford discloses a mount that can be used with lighting devices (seen in Fig. 3), where the mount comprises a first portion and a second portion that is separated from the first portion (legs 30 and 32, Fig. 2A-D) and each of the first portion and the second portion includes a projection extending outwardly from the first housing to thereby form a handle for grasping the first lighting device (seen in Fig. 2A; the limitation is interpreted as a handle that can be grabbed by someone, and since the legs are protruding, they can be grabbed and held).

Regarding claim 24, Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 23, as cited above, and further discloses “the first portion and the second portion are flexible, and the mount is configured to receive and form friction fit around a support (Ford, ¶ [0019] “the legs 30 of the support 10 may be resiliently coupled to the body portion 20 such that, when the support 10 is mounted to the mounting surface 12, the legs 30 resiliently flex outwardly to provide an enhanced fit and a greater mounting stability”).”
Regarding claim 25,  Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 23, as cited above, and further discloses “a third portion that extends between the first portion and the second portion (Ford, 36 Fig. 1 and 2A-D).”
Regarding claim 26, Grider in view of Ganahl and Cramer and Miller and Ford discloses the invention of claim 25, as cited above, and further discloses “the third portion includes a flexible strap that is configured to selectively engage and disengage each of the first portion and the second portion (Ford, ¶ [0017] 36 is an elastic band that is placed on the hooks) .”

Allowable Subject Matter
Claim 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 recites, inter alia, a lighting device with a rechargeable battery, solar panel, and a magnet disposed in a housing, and the “magnet extending along an entire width of the housing and coupled to or proximate the back wall for attaching the housing to an outermost wall of a second lighting device”.

Prior art reference Grider discloses four magnets (170, Fig. 3D) disposed on the back wall. It would not have been obvious to modify Grider to have a magnet extend along the entire width of the housing.
Claims 9-15 are allowed due to their dependence on claim 8.
	
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
Regarding claim 16, the Applicant argues on page 13 of the Remarks that there is no reason to use a mount with Cramer’s lighting device, and that the motivation to use a mount in a set of lighting devices is in the Instant Application disclosure, not the cited references.
The Examiner respectfully disagrees. Grider in ¶ [0057] teaches that a mount can be included in order to connect the system to a bicycle handle bar. The Cramer reference was depended on for the teaching of having two connectable lighting devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875